Corrected Notice of Allowability
1.	This Corrected Notice of Allowability is prepared in order to indicate consideration of the IDS filed 11/30/2021, after the previously prepared Notice of Allowability was mailed. No changes are made herein to the allowed claims or to the reasons for allowance. 
Status of Application
2.	Claims 1-4, 6-16, and 21-25 are pending in the application. Each of said claims was allowed in the previous office action and remains as such herein.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/30/2021 was filed after the mailing date of the Notice of Allowability on 10/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-4, 6-16, and 21-25 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of manufacturing a component. Specifically, the prior art fails to teach a method wherein an inner wrap comprising first and second walls joined by a base is formed around a mandrel, wherein a rod is arranged at each of the first and second walls, wherein an outer wrap is formed around the inner wrap and said rods so as to form a body, wherein features are formed in the first and second walls, and wherein the body is machined to form a blade out air seal segment. The prior art also does not teach or suggest a method wherein an inner wrap comprising first and second walls joined by a base is formed around a mandrel, wherein a rod is arranged at each of the first and second walls, wherein an outer wrap is formed around the inner wrap and said rods so as to form a body, wherein features are formed in the first and second walls, and wherein the rod arranged at the first wall is configured to form a protrusion and wherein two rods at the second wall are configured to form a groove. Finally, the prior art does not teach or suggest a method wherein an inner wrap comprising first and second walls joined by a base is formed around a mandrel, wherein a rod is arranged at each of the first and second walls, wherein an outer wrap is formed around the inner wrap and said rods so as to form a body, wherein features are formed in the first and second walls, and wherein the outer wrap and inner wrap are formed from a CMC material. 
The most relevant prior art references found are Lanoue et al (US 6221297) and Lim et al (US 8111123). The difference from instant claims is that while Lanoue et al teaches a method of manufacturing a component comprising forming an inner wrap around a mandrel, the inner wrap  having first and second walls joined by a base portion and an outer wall,  arranging a rod at each of the first and second walls, forming an outer wrap about the inner wrap and the rods to form a body, and forming features in the first and second walls, Lanoue et al does not teach or suggest a further step of machining the body to form a blade outer air seal segment. Lanoue also does not teach or suggest such a method and wherein the rods are arrange with a rod at the first wall forming a protrusion and two rods at the second wall forming a groove. Lanoue further does not teach such a method and wherein the outer and inner wraps are formed of a CMC material. Lim et al teaches a disc wound transformer and method for producing the same, the method comprising forming an inner wrap and outer wrap having the structural features of the instant claims; Lim, however, does not teach the rod placement and shape features of instant claim 13, the machining step of amended claim 1, or that the inner and outer wraps are made of CMC materials. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 January 2022